Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
From telephone interview discussions, the following claims have been amended:

9.  A method for a mobility management entity (MME), comprising:
receiving a Communication Pattern (CP) parameter relating to at least one of uplink data and downlink data from a service capability exposure function (SCEF) node via a home subscriber server (HSS); and
sending the CP parameter relating to the at least one of the uplink data and the downlink data to a base station,
wherein the CP parameter relating to the at least one of the uplink data and the downlink data includes information about traffic, and
wherein the CP parameter relating to the at least one of the uplink data and the downlink data is used by the base station for controlling a transmission resource.

13.  A mobility management entity (MME) comprising: 
at least one memory storing instructions; and 
at least one processor configured to execute the instructions to: 

send the CP parameter relating to the at least one of the uplink data and the downlink data to a base station, 
wherein the CP parameter relating to the at least one of the uplink data and the downlink data includes information about traffic, and 
wherein the CP parameter relating to the at least one of the uplink data and the downlink data is used by the base station for controlling a transmission resource.

17.  A method for a base station, comprising:
receiving a Communication Pattern (CP) parameter relating to at least one of uplink data and downlink data from a mobility management entity (MME); and
using, for control of a transmission resource, the CP parameter relating to the at least one of the uplink data and the downlink data.
wherein the CP parameter relating to the at least one of the uplink data and the downlink data includes information about traffic, and
wherein the CP parameter relating to the at least one of the uplink data and the downlink data includes information about traffic.

19.  A base station comprising:
at least one memory storing instructions; and

receive a Communication Pattern (CP) parameter relating to at least one of uplink data and downlink data from a mobility management entity (MME); and
use, for control of a transmission resource, the CP parameter relating to the at least one of the uplink data and the downlink data, and
wherein the CP parameter relating to the at least one of the uplink data and the downlink data includes information about traffic.

The reason for the above amendment is the clarify the invention/inventive steps such that the claims are allowable.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Attorney has incorporated previously deemed allowable subject matter into the claims. It has been discussed that the primary prior art used, 3GPP SA WG2 Meeting #108, is a joint effort paper sourced from Ericsson and NEC, hence have a common ownership with this instant application. Iterations of updated search during this AFCP process resulted in only one relevant prior art to combine with secondary prior art Lai (US 9,948,646) as used in last Office Action – Kunz (US 2018/0084402). However, although Kunz describes the necessary features of MME providing network parameter to eNB, it still fails to clearly indicated that the eNB is the node controlling the transmission resource. Moreover, the Kunz reference is published by NEC, again the same assignee.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARNER WONG whose telephone number is (571)272-8197.  The examiner can normally be reached on M-F 7am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WARNER WONG
Primary Examiner
Art Unit 2469